IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JESSICA MARTIN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4754

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 5, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Jessica Martin, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the August 28, 2014, order denying

defendant’s motion for postconviction relief in Duval County Circuit Court case

number 16-2009-CF-012106-AXXX-MA. Upon issuance of mandate in this cause, a
copy of this opinion shall be provided to the clerk of the circuit court for treatment as

the notice of appeal. See Fla. R. App. P. 9.141(c)(6)(D).

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.




                                           2